Citation Nr: 1613858	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and/or in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 through September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, among other issues, denied service connection for hypertension.  The Veteran perfected a timely appeal of that denial.

In February 2013, the Board denied the Veteran's appeal seeking service connection for hypertension.  The Veteran subsequently appealed the adverse Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 joint motion for remand (JMR), counsel acting on behalf of the Veteran and the VA Secretary (the parties) argued that the Board failed to explain adequately why a VA examination of the Veteran's claimed hypertension was unnecessary in considering the appeal.  In that regard, the parties asserted, the evidence before the Board was inadequate for considering whether the Veteran's hypertension is attributable to his presumed in-service herbicide exposure.  The parties' motion was granted by the Court in a December 2013 order; accordingly, the Board's denial of the Veteran's claim for service connection for hypertension was vacated and the matter remanded for further development consistent with the JMR. 

In October 2014, the Board remanded the matter for further development, to include:  obtaining records for any additional treatment identified by the Veteran; affording the Veteran a VA examination; and, readjudication of the issue by the Agency of Original Jurisdiction (AOJ).  The AOJ has complied substantially with the Board's remand.  This matter now returns to the Board for de novo review.

The Board has received additional evidence from the Veteran, in the form of treatment records, records received from the Social Security Administration (SSA), employment information, and arguments received from the Veteran's representative.  The Veteran has waived review of those additional records by the AOJ pursuant to 38 C.F.R. § 20.1304(c).  Those records have been added to the claims file and considered by the Board as part of the record on appeal.


FINDING OF FACT

The Veteran has hypertension which was diagnosed initially in 2006; was not caused by or resulted from an injury, illness, or event during active duty service to include in-service herbicide exposure; and also, was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and/or in-service herbicide exposure, are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for hypertension, a pre-rating February 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's April 2007 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, social security records, and lay statements have been associated with the claims file.  The Veteran was afforded VA examinations of his hypertension in March 2007 and in December 2014 to determine the nature and etiology of his claimed hypertension.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claims submissions and written statements, the Veteran asserts that he has hypertension that resulted from service-connected PTSD, or alternatively, from herbicide exposure during service in Vietnam.  Service connection is in effect for the Veteran for PTSD, and as basis for awarding service connection, has determined that the Veteran did have corroborated service in Vietnam from April through September of 1968.  By virtue of his service in Vietnam, the Veteran is presumed to have been exposed to herbicides during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally is established if probative evidence shows three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, if certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed as having been incurred during active duty service, even in the absence of evidence showing such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

38 C.F.R. § 3.309(e)  identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Nonetheless, the diseases listed under 38 C.F.R. § 3.309(e) do not include hypertension.  As such, service connection for the Veteran's hypertension cannot be presumed by virtue simply of his in-service herbicide exposure pursuant to that regulation.

Turning to the medical evidence, the service treatment records do not show any incidences of hypertension.  Blood pressure readings taken during the Veteran's enlistment and separation examinations were 115/80 mmHg and 120/80 mmHg respectively.  Similarly, the Veteran denied expressly having any previous or current history of high or low blood pressure during his enlistment and separation examinations.  The clinical service treatment notes make no reference to elevated blood pressure readings or clinical findings of hypertension.

Post-service VA treatment records show that hypertension was diagnosed initially for the Veteran in July 2006.  Records for subsequent VA treatment received by the Veteran through June 2015 document that the Veteran has been followed for ongoing hypertension that has been managed by medications.  Those records contain no opinion as to the cause or origin of the Veteran's hypertension.  Similarly, records obtained from the Social Security Administration (SSA) note the Veteran's history of hypertension, but also, contain no opinion as to the cause or origin of the Veteran's condition.

Concurrent with the foregoing treatment, the Veteran was afforded VA examinations of his hypertension in March 2007 and December 2014.  During the 2007 examination, the Veteran confirmed that hypertension was diagnosed initially in July 2006.  Blood pressure readings taken during the examination were 145/86 mmHg, 138/83 mmHg, and 142/94 mmHg.  Based on the findings from the examination and the Veteran's medical history, the examiner diagnosed hypertension; however, opined that it was not caused by or a result of his service-connected PTSD.  As rationale, the examiner noted that hypertension is a result of hereditary, dietary, and environmental factors.  The examiner explained further that, although stress can cause transient hypertension, it does not cause persistent hypertension.  Moreover, the examiner observed, there is no known relationship between pleural plaques and hypertension; hence, to the extent that service connection is also in effect for the Veteran for pleural plaques, the examiner concluded that there is no relationship between the Veteran's hypertension and that disability.  The examiner further opined that the Veteran's hypertension was not likely caused by or aggravated by his service-connected disabilities.

During the 2014 examination, the Veteran reported ongoing but stable hypertension that continued to be treated with medications.  Blood pressure readings during the examination were 140/84 mmHg, 139/88 mmHg, and 139/91 mmHg.  The examiner opined that the Veteran has essential hypertension that is neither caused nor aggravated by his PTSD or by his in-service herbicide exposure.  As explanation, the examiner noted that PTSD is a mental health condition that is unrelated to the heart or vascular system, and hence, has no relationship to hypertension.  In regard to Agent Orange exposure, the examiner observed that exposure occurring decades before does not cause or aggravate essential hypertension that has its onset decades later.  Based on the same, the examiner determined that the Veteran's hypertension is an independent condition.

Overall, the evidence shows that the Veteran's hypertension was first diagnosed in 2006, approximately 38 years after the Veteran was separated from service.  Hence, the evidence indicates that the Veteran's hypertension was first manifest at that time, and accordingly, service connection for the Veteran's hypertension may not be presumed under 38 C.F.R. § 3.309(a).

The Board finds also that the Veteran's hypertension was not sustained during his active duty service.  In that regard, there are no facts or findings in the record to suggest that the Veteran's hypertension began during the Veteran's active duty service.  Indeed, the Veteran makes no such assertions.

The evidence also shows that the Veteran's hypertension was not caused by or resulted from an injury, illness, or event that occurred during service, to include herbicide exposure; or, was caused or aggravated by any of the Veteran's service-connected disabilities.  The negative opinions expressed in the 2007 and 2014 VA examinations are supported by rationale that is consistent with the Veteran's in-service and post-service medical history and the other evidence in the record.  Indeed, those opinions are rebutted in the record only by the Veteran's assertions that his hypertension is related in some way to his service-connected PTSD and/or in-service herbicide exposure.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Although lay evidence may be sufficient to establish a medical diagnosis or nexus in instances where the disease at issue is susceptible to lay observation, the Board is of the opinion that hypertension is not such a disease.  In that regard, hypertension, as it is defined in the regulations, depends upon specific data gathered from repeated blood pressure readings.  Thus, to the extent that the Veteran may be construed as asserting continuity of hypertension that dates back to his active duty service, he is not competent to do so, and in fact, such assertions are contradicted by his in-service and post-service blood pressure readings.  Moreover, in the absence of any evidence showing the occurrence of hypertension during service and given that the initial elevated blood pressure reading was noted approximately 38 years after his separation from service, the question of whether the Veteran's hypertension is related to his active duty service is a complex medical issue for which the Veteran is not qualified to offer a probative opinion.  Based on the foregoing, the Board assigns no probative weight to the Veteran's assertions that there is a relationship between his hypertension and his active duty service and/or service-connected disabilities.  In contrast, the Board assigns significant probative weight to the negative opinions expressed in the VA examinations.

Overall, the weight of evidence shows that the Veteran's hypertension was not sustained during his active duty service; did not result from an injury, illness, or event that occurred during service, including herbicide exposure; and also, was not caused or aggravated by his service-connected disabilities.  Accordingly, the basic prima facie elements for service connection for hypertension are not met.  Service connection for hypertension, to include as secondary to service-connected PTSD and/or in-service herbicide exposure, is denied.  As the preponderance of the evidence weighs against the Veteran's appeal, the benefit-of-the-doubt doctrine does not assist the Veteran in this appeal.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD and/or in-service herbicide exposure, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


